DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claim(s) 1 is/are objected to because of the following informalities: Typo error.

“first … haptic … a handle” should be “first … haptic … a first handle”,
“the location of one” should be “a location of one”,
“second … haptic … a handle” should be “first … haptic … a second handle”, and
“the location of another” should be “a location of another”.

3.	Claim(s) 3-4 is/are objected to because of the following informalities: Typo error.

“the handle” should be “the first handle” .
4.	Claim(s) 9 and 18 is/are objected to because of the following informalities: Typo error.

“the orientation” should be “an orientation”.

5.	Claim(s) 12-13 is/are objected to because of the following informalities: Typo error.

“first haptic device” should be “first haptic [[]] signal”.

6.	Claim(s) 12 and 22 is/are objected to because of the following informalities: Typo error.

“the user’s” should be “[[a user’s”.

7.	Claim(s) 13 is/are objected to because of the following informalities: Typo error.

“the handle” should be “[[a handle”.

14 is/are objected to because of the following informalities: Typo error.

“the device” should be “[[a signal” and
“the handle” should be “the first handle”.

9.	Claim(s) 13-15 is/are objected to because of the following informalities: Typo error.

“the virtual world” should be “the virtual [[]] space”.

10.	Claim(s) 12-13 and 15-17 is/are objected to because of the following informalities: Typo error.

“haptic device(s)” should be “haptic [[signals”.

11.	Claim(s) 15 is/are objected to because of the following informalities: Typo error.

“the handle in the” should be “the second handle of [[]] the”.

12.	Claim(s) 16 is/are objected to because of the following informalities: Typo error.

“the second handle” should be “a [[ second handle”.

13.	Claim(s) 17 is/are objected to because of the following informalities: Typo error.

“devices” should be “[[signals”.

14.	Claim(s) 18 is/are objected to because of the following informalities: Typo error.

“the handles” should be “[[a plurality of handles”.

15.	Claim(s) 21-22 is/are objected to because of the following informalities: Typo error.

“the location” should be “[[ a location”.

16.	Claim(s) 21-22 is/are objected to because of the following informalities: Typo error.

“signals” should be “[[ mechanisms”.

22 is/are objected to because of the following informalities: Typo error.

“the location” should be “[[ a location”.

18.	Claim(s) 7 and 21-23 is/are objected to because of the following informalities: Typo error.

All claims should have a period (.)  at the end of the sentences.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


19.	Claim 19 is rejected under 35 U.S.C. 101.

Regarding Claim 19’s limitation “non-transitory computer-readable storage medium” is directed toward a non-statutory subject matter because the limitation may be interpreted to include signals of transitory such as wave transmission since the specification does not exclude wave transmission.

To overcome the rejection, applicant may explicitly exclude wave/signal transmission and will not be consider as new matter by the Examiner.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

20.	Claim(s) 1-4, 8-14, 17-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroki et al. (US Patent/PGPub. No. 20070247393).


Regarding Claim 1, Kuroki et al. teach a haptic device ([0112], FIG. 2, i.e. Step S104 is a haptic-device) comprising:
a first spatial haptic device ([0012], FIG. 2, i.e. first haptics event model; [0120], FIG. 6, i.e. 601 denotes a three-dimensional computer graphics representing the grasping portion 121a) including a handle ([0038], FIG. 4, i.e. grasping portion 121a) to represent the location ([0048], FIG. 4, i.e. 601’s position-and-orientation measuring unit 106) of one object ([0120], FIG. 6, i.e. 601 as pen/pencil) in a virtual document or space ([0059], FIG.  4, i.e. virtual-object computer-graphics-rendering unit 110b); and
a second spatial haptic device ([0012], FIG. 2, i.e. second haptics event model; [0120], FIG. 6, i.e. 602 denotes a three-dimensional computer graphics representing the automobile) including a handle ([0151], FIG. 7, i.e. grasping … automobile) to represent the location of another object ([0048], FIG. 4, i.e. 602/601 position-and-orientation measuring unit 106) in the same ([0059], FIG.  3-7, i.e. virtual-object computer-graphics-rendering unit 110b) virtual document or space (i.e. please see above citation(s)),
wherein the first and the second handles (i.e. please see above citation(s)) are spatially registered with respect to each other ([0046], FIG. 3, i.e. 602’s position-and-orientation measuring unit 106).
Regarding Claim 2, Kuroki et al. teach the device of claim 1, wherein the object represented by the first haptic device (i.e. please see above citation(s)) is the user's avatar ([0120], FIG. 5 & 7, i.e. 601 used by user’s hand).
Regarding Claim 3, Kuroki et al. teach the device of claim 2, wherein the user can move around in the virtual world (i.e. please see above citation(s)) by moving ([0151], FIG. 7, i.e. grasping … automobile) the handle of the first haptic device (i.e. please see above citation(s)).
Regarding Claim 4, Kuroki et al. teach the device of claim 3, wherein the device inhibits movement ([0151], FIG. 7 & 13, i.e. could not see/display/interact with seat until displayed in FIG. 13) of the handle when the user's avatar encounters obstacles ([0152], FIG. 7 & 13, i.e. automobile’s parts “should not be able to touch inside”) in the virtual world (i.e. please see above citation(s)).
Regarding Claim 8, Kuroki et al. teach the device of claim 1, wherein at least one of the first and second spatial haptic devices (i.e. please see above citation(s)) is a 3D (FIG. 1-7, i.e. as shown by the figure(s)) haptic force feedback device ([0130], FIG. 2, i.e. sense of force is to be generated).
Regarding Claim 9, Kuroki et al. teach the device of claim 1, wherein at least one of the handles itself (i.e. please see above citation(s)) is a haptic device representing the orientation ([0048], FIG. 4, i.e. position-and-orientation measuring unit 106) of that object in virtual space (i.e. please see above citation(s)).
Regarding Claim 10, Kuroki et al. teach the device of claim 1, further comprising a third spatial haptic device ([0012], FIG. 2, i.e. haptics event model; [0152], FIG. 13, i.e. 1302) including a handle ([0152], FIG. 13, i.e. seat) to represent a location ([0152], FIG., i.e. grasping … seat) of yet another object ([0152], FIG., i.e. seat) in a virtual document or space ([0152], FIG., i.e. virtual seat).
Claim 11, a method ([0002], FIG. 1, i.e. method)
is similarly rejected as shown above in Claim 1.
Claim 12, the method of claim 11
is similarly rejected as shown above in Claim 2.
Claim 13, the method of claim 12
is similarly rejected as shown above in Claim 3.
Claim 14, the method of claim 13
is similarly rejected as shown above in Claim 4.
Claim 17, the method of claim 11
is similarly rejected as shown above in Claim 8.
Claim 18, the method of claim 11
is similarly rejected as shown above in Claim 9.
Claim 19, a non-transitory computer-readable storage medium ([0075], FIG. 1, i.e. RAM 1002 and ROM 1003) including instructions ([0076], FIG. 1, i.e. programs and) that, when executed by a processor ([0075], FIG. 1, i.e. CPU 1001)
is similarly rejected as shown above in Claim 1.
Regarding Claim 20, Kuroki et al. teach a device ([0112], FIG. 2, i.e. Step S104 is a haptic-device) comprising:
a first spatial haptic mechanism ([0012], FIG. 2, i.e. first haptics event model; [0120], FIG. 6, i.e. 601 denotes a three-dimensional computer graphics representing the grasping portion 121a) with a first handle ([0038], FIG. 4, i.e. grasping portion 121a) that represents a location ([0048], FIG. 4, i.e. 601’s position-and-orientation measuring unit 106) of a first virtual object ([0120], FIG. 6, i.e. 601 as pen/pencil) in a virtual document or space ([0059], FIG.  4, i.e. virtual-object computer-graphics-rendering unit 110b),
wherein the first handle (i.e. please see above citation(s)) tracks ([0151], FIG. 7, i.e. grasping … automobile) the first virtual object (i.e. please see above citation(s)) over time ([0080], FIG. 4-5, i.e. before and after “move”).
 22, the device of claim 20, further comprising
a second spatial haptic mechanism ([0012], FIG. 2, i.e. second haptics event model; [0120], FIG. 6, i.e. 602 denotes a three-dimensional computer graphics representing the automobile) with a second handle ([0151], FIG. 7, i.e. grasping … automobile) that represents the location of a second virtual object ([0048], FIG. 4, i.e. 602’s position-and-orientation measuring unit 106) in the virtual document or space (i.e. please see above citation(s)),
wherein the first and the second spatial haptic signals (i.e. please see above citation(s)) are spatially registered with respect to each other ([0046], FIG. 3, i.e. 602/601 position-and-orientation measuring unit 106); and
wherein the second handle (i.e. please see above citation(s)) represents the user's avatar ([0151], FIG. 7, i.e. grasping … automobile)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



21.	Claim(s) 5-6, 15-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US Patent/PGPub. No. 20070247393) in view of THAYER et al. (US Patent/PGPub. No. 20200233484).

Regarding Claim 5, Kuroki et al. teach the device of claim 1.
However, Kuroki et al. do not explicitly teach
the handle in the second haptic device moves in response to movement of the object in the virtual world that it represents.
In the same field of endeavor, THAYER et al. teach
the handle ([0079], FIG. 4-5, i.e. distal end (435)) in the second haptic device ([0079], FIG. 4-5, i.e. second arm (425)) moves in response to movement ([0080], FIG. 4-5, i.e. move) of the object ([0079], FIG. 4-5, i.e. pair of chopsticks) in the virtual world ([0080], FIG. 4-5, i.e. virtually) that it represents (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kuroki et al. teaching of haptic device comprising plurality of haptic feedbacks in virtual space with THAYER et al. teaching of haptic device comprising plurality of haptic feedbacks’ movements to effectively enhance user’s input/output interface in reality environment (THAYER et al.’s ABSTRACT).
Regarding Claim 6, the device of claim 5, wherein
THAYER et al. teach the second handle of the second device (i.e. please see above citation(s)) represents different objects ([0079], FIG. 4-5, i.e. 425 ≠ 420) in virtual space (i.e. please see above citation(s)) at different times ([0080], FIG. 4-5, i.e. before and after “move”).
Claim 15, the method of claim 13
is similarly rejected as shown above in Claim 5.
Claim 16, the method of claim 13
is similarly rejected as shown above in Claim 6.
Regarding Claim 21, Kuroki et al. teach the device of claim 20, further comprising
a second spatial haptic mechanism ([0012], FIG. 2, i.e. second haptics event model; [0120], FIG. 6, i.e. 602 denotes a three-dimensional computer graphics representing the automobile) with a second handle ([0151], FIG. 7, i.e. grasping … automobile) that represents the location of a second virtual object ([0048], FIG. 4, i.e. 602’s position-and-orientation measuring unit 106) in the virtual document or space (i.e. please see above citation(s)),
wherein the first and the second spatial haptic signals (i.e. please see above citation(s)) are spatially registered with respect to each other ([0046], FIG. 3, i.e. 602/601 position-and-orientation measuring unit 106).
However, Kuroki et al. do not explicitly teach
the second handle tracks the second virtual object over time.
In the same field of endeavor, THAYER et al. teach
the second handle ([0079], FIG. 4-5, i.e. distal end (435)) tracks ([0080], FIG. 4-5, i.e. move) the second virtual object ([0079], FIG. 4-5, i.e. second arm (425)) over time ([0080], FIG. 4-5, i.e. before and after “move”)
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kuroki et al. teaching of haptic device comprising plurality of haptic feedbacks in virtual space with THAYER et al. teaching of haptic device comprising plurality of haptic feedbacks’ movements to effectively enhance user’s input/output interface in reality environment (THAYER et al.’s ABSTRACT).

22.	Claim(s) 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroki et al. (US Patent/PGPub. No. 20070247393) in view of KIRA (US Patent/PGPub. No. 20190101994).

 7, Kuroki et al. teach the device of claim 1.
However, Kuroki et al. do not explicitly teach
at least one of the first and second spatial haptic devices is a pantograph haptic device.
In the same field of endeavor, KIRA teaches
at least one of the first and second spatial haptic devices ([0027], FIG. 1, i.e. first linking member 41a; a second linking member 41b) is a pantograph haptic device ([0027], FIG. 1, i.e. pantograph).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kuroki et al. teaching of haptic device comprising plurality of haptic feedbacks in virtual space with KIRA teaching of haptic device comprising linking members as pantograph to effectively provide feedback to user (KIRA’s [0027]).
Claim 23, the device of claim 20
is similarly rejected as shown above in Claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628